Citation Nr: 9926955	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  91-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right meniscectomy.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of low back trauma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1975.  This matter was initially before the Board of 
Veterans' Appeals (Board) from an April 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied compensable 
evaluations for the right knee and low back disabilities.  In 
January 1998, the Board remanded the veteran's case to the RO 
pursuant to a decision by the United States Court of Appeals 
for Veterans Claims (Court) which vacated and remanded prior 
decisions on the claims to provide adjudication consistent 
with the dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Most recently, by rating decision in September 1998, the RO 
increased the disability rating for the right knee disability 
from 20 to 30 percent, and it increased the evaluation for 
residuals of low back trauma from 10 to 20 percent.  The case 
was then returned to the Board.  

On appeal it appears that the veteran may be claiming 
entitlement to a total rating based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


REMAND

In January 1998, this case was remanded, in pertinent part, 
to secure a comprehensive VA examination in order to 
determine the severity of the veteran's low back trauma 
residuals and right meniscectomy residuals.  The examiner's 
report was to specifically identify and discuss any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected low back and right knee 
disabilities.  The examiner was further requested to provide 
opinions as to the extent that pain limits the functional 
ability of the veteran's low back and right knee, and to 
determine whether, and to what extent, the low back and right 
knee exhibit weakened movement, excess fatigability, or 
incoordination.  Alas, none of the requested opinions was 
provided.  As such, and particularly in light of the Court's 
August 1997 order, the examination report is inadequate for 
rating purposes.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held:

[A] remand by this Court or the Board 
imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure 
compliance with the terms of the remand, 
either personally or as "the head of the 
Department." 38 U.S.C. § 303. It matters 
not that the agencies of original 
jurisdiction as well as those agencies of 
the VA responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board. 

Accordingly, because the development ordered was not 
conducted, this case must be REMANDED yet again for the 
following further action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since January 1998 
for low back and right knee disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should schedule the veteran 
for comprehensive VA orthopedic and 
neurologic examinations to determine the 
nature and extent of low back trauma 
residuals and right meniscectomy 
residuals.  All indicated tests, 
including range of motion studies,  must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested studies.  
The examiners must specify the nature and 
severity of the symptoms attributed to 
the service-connected low back and right 
knee disabilities.  The examiner must 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected low back and 
right knee disabilities.  The examiners 
must provide an opinion as to the extent 
that pain limits the functional ability 
of the veteran's low back and right knee.  
The examiners must also be requested to 
determine whether, and to what extent, 
the low back and right knee exhibit 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  A failure to complete the 
requested development will result in a 
future remand.  Stegall.

4.  After undertaking any additional 
development deemed appropriate, the RO 
must readjudicate the issues on appeal, 
to include consideration of the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
issued a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to reply.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

As this claim has been in development for almost a full 
decade, it must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	
		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


